J-S28017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 MATTHEW JOSEPH PETERS,                    :
                                           :
                    Appellant              :   No. 1787 MDA 2017


           Appeal from the Judgment of Sentence, July 29, 2015,
             in the Court of Common Pleas of Franklin County,
           Criminal Division at No(s): CP-28-CR-0000586-2014.


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                         FILED JUNE 28, 2018

      Matthew Joseph Peters seeks to appeal, nunc pro tunc, a July 29, 2015

judgment of sentence. The Commonwealth agreed that Peters’ trial counsel

was ineffective for missing his original, 30-day window to appeal. However,

in its 1925(a) Opinion, the PCRA court questioned, sua sponte, its jurisdiction

due to the PCRA’s time bar. After reinstating Peters’ direct appeal, the learned

trial judge correctly realized that, because Peters had not filed his PCRA action

until 56 days beyond the 42 Pa.C.S.A. § 9545(b)(1) deadline, the PCRA court

lacked jurisdiction to reinstate his appellate rights, nunc pro tunc.

      Upon consideration of the 1925(a) Opinion, it is

      ORDERED that the November 9, 2017 Notice of Appeal is QUASHED.
J-S28017-18



     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2018




                          -2-